 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-MC-00192-TLN-KJN
12                 Plaintiff,
                                                             CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $29,020.00 IN U.S.
     CURRENCY, and
15
     APPROXIMATELY $28,980.00 IN U.S.
16   CURRENCY,
17                 Defendants.
18          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

19          1.     On or about July 12, 2018, agents with the United States Postal Inspection Service

20 (“USPIS”) seized approximately $29,020.00 in U.S. Currency from Lacy during a parcel interdiction at

21 the Postal Facility on Royal Oaks Drive in Sacramento, California. On or about July 17, 2018, agents

22 with the USPIS seized approximately $28,980.00 in U.S. Currency (collectively, “the defendant

23 currency”) from Lacy during a parcel interdiction at the Postal Facility on Royal Oaks Drive in

24 Sacramento, California.

25          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

26 all known potential claimants and publishing notice to all others. On or about September 10, 2018,

27 USPIS received a claim from Michael Nebadon Lacy (“Lacy”) asserting an ownership interest in the

28 defendant currency.
                                                        1
29                                                                                  Consent Judgment of Forfeiture

30
 1          3.     The United States represents that it could show at a forfeiture trial that on July 12,

 2 2018, USPIS conducted a parcel interdiction at the Postal Facility at 2000 Royal Oaks Drive in

 3 Sacramento, California. During the interdiction, law enforcement officials identified a parcel that bore

 4 markers consistent with parcels used for shipping contraband. The package was addressed to Mike

 5 Lacy, 3340 Wood Lane, Cameron Park, California, 95682, with the following return address: Shanay

 6 B, 360 Pharr Rd, Atlanta, Georgia, 30305.

 7          4.     The United States represents that it could further show at a forfeiture trial that on July

 8 16, 2018, law enforcement officials spoke to Lacy, who told them he was expecting a parcel from
 9 Georgia. He told law enforcement officials the parcel should contain bedsheets and provided consent

10 to open the parcel. Law enforcement found cash secreted inside the bedsheets and asked Lacy what

11 the money was for and why it was packaged in such a manner. Lacy did not wish to answer the

12 questions or incriminate himself. Lacy also refused to provide the sender’s contact information.

13          5.     The United States represents that it could further show at a forfeiture trial that on July

14 17, 2018, USPIS identified a second parcel with the exact same characteristics as the parcel noted

15 above. The package was addressed to M. Lacy, 3340 Wood Lane, Cameron Park, California, 95682,

16 with the following return address: Shanay B, 360 Pharr Rd, Atlanta, Georgia, 30305.

17          6.     The United States represents that it could further show at a forfeiture trial that law

18 enforcement officials were unable to reach Lacy and obtained a search warrant to open the parcel.

19 Again, law enforcement found cash secreted inside the bedsheets
20          7.     The United States represents that it could further show at a forfeiture trial that the

21 parcels were presented to a drug detection dog, who positively alerted to the presence of the odor of

22 narcotics.

23          8.     The United States could further show at a forfeiture trial that the defendant currency is

24 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

25          9.     Without admitting the truth of the factual assertions contained in this stipulation, claimant

26 Lacy specifically denies the same, and for the purpose of reaching an amicable resolution and

27 compromise of this matter, claimant agrees to stipulate that an adequate factual basis exists to support

28 forfeiture of the defendant currency. Michael Nebadon Lacy hereby acknowledges that he is the sole
                                                     2
29                                                                            Consent Judgment of Forfeiture

30
 1 owner of the defendant currency, and that no other person or entity has any legitimate claim of interest

 2 therein. Should any person or entity institute any kind of claim or action against the government with

 3 regard to its forfeiture of the defendant currency, claimant shall hold harmless and indemnify the United

 4 States, as set forth below.

 5          10.     This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

 6 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 7          11.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

 8 the defendant currency was seized.
 9          12.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

10 Stipulation for Consent Judgment of Forfeiture.

11          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

12 AND ADJUDGED:

13          13.     The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

14 and between the parties.

15          14.     Upon entry of the Consent Judgment of Forfeiture, Approximately $29,020.00 in U.S.

16 Currency, together with any interest that may have accrued on the total amount seized, shall be

17 forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of according to law.

18          15.     Upon entry of the Consent Judgment of Forfeiture, but no later than 60 days thereafter,

19 Approximately $28,980.00 in U.S. Currency shall be returned to claimant Michael Nebadon Lacy
20 through his attorney Isaac Safier.

21          16.     The United States of America and its servants, agents, and employees and all other

22 public entities, their servants, agents and employees, are released from any and all liability arising out

23 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

24 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

25 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of
26 California Civil Code § 1542.

27          17.     No portion of the stipulated settlement, including statements or admissions made

28 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal
                                                        3
29                                                                                 Consent Judgment of Forfeiture

30
 1 Rules of Evidence.

 2          18.    All parties will bear their own costs and attorney’s fees.

 3          19.    Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 4 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 5 for the seizure of the above-described defendant currency.

 6          IT IS SO ORDERED.
 7
     Dated: February 4, 2019
 8
 9

10
                                           Troy L. Nunley
11                                         United States District Judge

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         4
29                                                                                  Consent Judgment of Forfeiture

30
